Citation Nr: 0938169	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-15 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as a disability aggravated by service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1974 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the benefit sought on appeal.

In April 2009, this matter was remanded by the Board in order 
to schedule the Veteran for a hearing before a Veterans Law 
Judge.

The Veteran appeared and testified before the undersigned at 
a videoconference hearing in July 2009.  A transcript is of 
record.


FINDING OF FACT

The Veteran's current hypertension was not incurred during 
active service, in a presumptive period and is not 
proximately caused by a service connected disease or 
disability, but is aggravated by his service-connected 
hemorrhoids.


CONCLUSION OF LAW

The criteria for service connection for hypertension as 
aggravated by a service connected disability are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim. Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance). In view of the Board's favorable decision 
regarding service connection for hypertension, further 
assistance is unnecessary to aid the Veteran in 
substantiating his claim.

Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be granted on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected condition. See 38 C.F.R. § 
3.310(a).  This includes situations when a service-connected 
condition has chronically aggravated another condition that 
is not service connected, but compensation is only payable 
for the degree of additional disability attributable to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has 
amended 38 C.F.R. § 3.310 to incorporate the Court's decision 
in Allen; except that VA will not concede aggravation unless 
there is medical evidence showing the baseline level of the 
disability before its aggravation by the service connected 
disability.  38 C.F.R. § 3.310(b) (2008).

The amended regulation became effective October 10, 2006 to 
prohibit VA from conceding aggravation unless there is 
medical evidence showing the baseline level of the disability 
before its aggravation by the service connected disability. 
See 71 Fed. Reg. 52744 (September 7, 2006) (codified at 38 
C.F.R. § 3.310(b) (2008)). In this case, the Veteran applied 
for service connection for hypertension in September 2003, 
prior to the effective date of the amendment.

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. § 
5110(g), apply the more favorable provision to the facts of 
the case, unless the Veteran would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
Veteran would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law. VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33,422(2000)

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations."  Princess Cruises v. United States, 
397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule 
or regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

Inasmuch as the new version of 38 C.F.R. § 3.310 places 
additional restrictions on the grant of service connection on 
the basis of aggravation, the new regulation is less 
favorable to the Veteran. It appears to have retroactive 
effect. Hence the old version of the regulation will be 
applied in this decision.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The evidence does not reflect, and the Veteran has not 
asserted, that service connection is warranted on a direct 
basis; nor is there evidence or contention that hypertension 
is proximately due to or the result of his service-connected 
hemorrhoids.  Rather, as he wrote in his substantive appeal 
and testified during his July 2009 Board hearing, he claims 
that the hemorrhoids are aggravating his hypertension. 

At a February 2004 VA examination, the Veteran was noted to 
have been treated for hypertension for approximately 10 
years.  The Veteran reportedly attributed his high blood 
pressure to the stress from the failure of treatments for his 
hemorrhoids.  His blood pressure readings in the right arm 
were 168/104 and 166/104.  A blood pressure reading in the 
left arm was 148/96.  The examiner diagnosed poorly 
controlled hypertension and symptomatic hemorrhoids, status 
post banding and cauterization.  The examiner opined that the 
Veteran's hypertension was probably aggravated by the 
hemorrhoids and stated it was not the sole cause, but that it 
did aggravate the hypertension.

In a November 2004 addendum, the examiner stated that in his 
opinion the Veteran's hypertension was most likely aggravated 
by his hemorrhoids; but went on to clarify that the Veteran 
was "really stressed out" by the failure of various 
treatments for the hemorrhoids and that the hypertension was 
aggravated by the hemorrhoids.

In yet another addendum dated in January 2005 the examiner 
stated that it was less likely than not that there was any 
casual relationship between the Veteran's hemorrhoidal 
disease and his essential hypertension.

In May 2006, another VA physician wrote that Veteran's high 
blood pressure was aggravated by hemorrhoidal bleeding, which 
caused stress and anxiety.

All of the competent medical evidence is to the effect that 
hypertension was aggravated by the service connected 
hemorrhoids.  Therefore, with reasonable doubt resolved in 
favor of the Veteran, his hypertension has been aggravated by 
his service-connected hemorrhoids. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
at 55-56.

Service connection for the additional degree of hypertension, 
caused by hemorrhoids is granted.  As noted there is no 
evidence of direct service incurrence, hypertension during a 
presumptive period or hypertension as proximately due to a 
service connected disease or disability.  Hence, the evidence 
is against the grant of service connection on those bases.


ORDER

Entitlement to service connection for hypertension as 
aggravated by service-connected hemorrhoids, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


